Exhibit 10.3


CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




AMENDMENT NO. 3
TO SECOND AMENDED AND RESTATED LOAN ORIGINATION AGREEMENT


This AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED LOAN ORIGINATION AGREEMENT
(this “Amendment”), dated as of September 28, 2018 (the “Effective Date”), by
and among GreenSky, LLC, a Georgia limited liability company (“Servicer”),
GreenSky Servicing, LLC, a Georgia limited liability company (“GreenSky
Servicing”), and SunTrust Bank, a Georgia banking corporation (“Lender”).


WITNESSETH:
WHEREAS, Servicer, GreenSky Servicing and Lender previously entered into that
certain Second Amended and Restated Loan Origination Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “LOA”),
dated as of December 31, 2016;
WHEREAS, Servicer, GreenSky Servicing and Lender desire to amend the LOA to
modify certain terms therein; and
WHEREAS, pursuant to Section 7.01 of the LOA, Servicer, GreenSky Servicing and
Lender agree to amend the LOA pursuant to the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties hereto agree as follows:
Section 1.     Definitions. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the LOA.
Section 2.     Amendment to the LOA.
Subject to the satisfaction of the conditions precedent set forth in Section 4
below, the LOA shall be and hereby is amended as follows:
(a)    Section 2.01(a)(ii) of the LOA is hereby amended by deleting the first
and second sentences thereof and substituting the following in lieu thereof:





--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




“Subject to Article VI, Lender will fund newly originated Loans for customers
identified through the GreenSky® Program that meet the Underwriting Criteria and
which meet any other requirements of this Origination Agreement up to a maximum
of [*****] ($[*****]) Dollars in aggregate outstanding principal balances held
on Lender’s balance sheet at any given time (the “Commitment Amount”). Lender
and Servicer shall mutually agree in writing to any further increase in the
Commitment Amount above [*****] ($[*****]) Dollars.”
(b)    Section 3.01(a) of the LOA is hereby amended by adding the following as a
new subsection (iv) immediately after subsection (iii) thereof:
“(iv)    Certain Information regarding the GreenSky® Program. [*****]”
(c)    Schedule C to the LOA is hereby amended by adding the following at the
end thereof:
“[*****]”
Section 3.     Representations of Servicer, GreenSky Servicing and Lender. Each
of Servicer, GreenSky Servicing and Lender hereby represents and warrants to the
parties hereto that as of the date hereof each of the representations and
warranties contained in the LOA are true and correct as of the date hereof and
after giving effect to this Amendment (except to the extent that such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct as of such earlier date).
Section 4.    Conditions Precedent. The effectiveness of this Amendment is
subject to the receipt by the parties hereto of a fully executed counterpart of
this Amendment from each party.
Section 5.    Amendment. The parties hereto hereby agree that the provisions and
effectiveness of this Amendment shall apply to the LOA as of the date hereof.
Except as amended by this Amendment, the LOA remains unchanged and in full force
and effect. This Amendment shall constitute a transaction document.
Section 6.    Counterparts. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument. The delivery of an


2



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




executed counterpart hereof by facsimile or .pdf shall constitute delivery of an
executed counterpart hereof.
Section 7.    Captions. The headings of the Sections of this Amendment are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions of this Amendment.
Section 8.    Successors and Assigns. The terms of this Amendment shall be
binding upon, and shall inure to the benefit of the parties and their respective
successors and permitted assigns.
Section 9.    Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 10.    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF GEORGIA, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


[Signatures appear on following page.]








3



--------------------------------------------------------------------------------


CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




IN WITNESS WHEREOF, Servicer, Lender and GreenSky Servicing have each caused
this Amendment to be duly executed by their respective duly authorized officers
as of the Effective Date.
GREENSKY, LLC


By: /s/ Timothy D. Kaliban    
Name: Timothy D. Kaliban
Title: President




GREENSKY SERVICING, LLC


By: /s/ Timothy D. Kaliban    
Name: Timothy D. Kaliban
Title: President






SUNTRUST BANK


By: /s/ Ivo Vissenberg    
Name: Ivo Vissenberg
Title: Managing Attorney
October 01, 2018








Signature Page to Amendment No. 3
to Second Amended and Restated
Loan Origination Agreement

